DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf et al. (US 5,808,206, hereafter Pandorf) in view of Volonterio et al. (US 9,417,150, hereafter Volonterio)
With respect to claim 1, Pandorf teaches a vacuum monitor comprising: a sensing mechanism (pressure sensitive sensor 210) that is in contact with an atmosphere inside a measurement space, and outputs output signals that correspond to a pressure inside this measurement space; a heater (218) that adjusts a temperature of the sensing mechanism, and a pressure calculation circuit (control unit 220) into which the output signals from the sensing mechanism are input and that calculates pressure values (col. 12, lines 16-21), wherein a set temperature of the heater is adjustable. (col. 9, lines 8-27, Figs. 2A-4)
	Pandorf does not explicitly teach the pressure calculation circuit comprises a pressure calculation unit that calculates the pressure values based on the output signals from the sensing mechanism; a correction coefficient storage unit in which correction coefficients that correspond to the set temperature of the heater are stored; and a correction unit that selects the correction coefficient according to the set temperature of the heater and corrects the pressure values calculated by the pressure calculation unit based on the selected correction coefficient.
	Volonterio teaches a sensing mechanism comprising a pressure calculation circuit comprising: a pressure calculation unit that calculates the pressure values based on the output signals from the sensing mechanism; a correction coefficient storage unit in which correction coefficients that correspond to a temperature are stored; and a correction unit that selects the correction coefficient according to the temperature and corrects the pressure values calculated by the pressure calculation unit based on the selected correction coefficient. (col. 9, lines 51-62)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the structure of Pandorf to include the pressure calculation circuit details, as taught by Volonterio, to adjust the calculated pressure based upon the set temperature of the heater in order to compensate the pressure outputs based upon the temperature of the sensing mechanism.
	With respect to claim 2, Pandorf, as modified by Volonterio, teaches a sensor module (212d) that is equipped with the sensing mechanism (210); and a main body module (212e) that 
	With respect to claim 3, Pandorf, as modified by Volonterio, teaches the sensor module is removably attached to the main body module. (Pandorf, col. 17, lines 14-28, Fig. 4)
	With respect to claim 6, Pandorf, as modified by Volonterio, teaches a thermal insulation module (thermal shunt 252) that separates the sensor module and the main body module from each other by a predetermined distance, and prevents heat generated in the sensor module from being transferred to the main body module. (Pandorf, col. 17, lines 28-38, Fig. 4)
	With respect to claim 7, Pandorf, as modified by Volonterio, teaches the sensor module further comprises the heater (218), and the sensor module is formed so as to be able to be removably attached to the main body module with the sensing mechanism and the heater being formed as an integrated body. (Pandorf, col. 17, lines 14-28, Fig. 4)
	With respect to claim 8, Pandorf, as modified by Volonterio, teaches the thermal insulation module comprises: a main connector that connects the sensing mechanism to the pressure calculation circuit; and a sub-connector that connects the heater to the heater control circuit. Although Pandorf, as modified by Volonterio, does not discuss the nature of the connections, it is well-known to provide electrical connections using flexible wires and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one of the main connector or the sub-connector as a flexible connector in order to connect the elements to the control circuit past rigid structural elements.
	Likewise, with respect to claim 9, although Pandorf, as modified by Volonterio, does not explicitly teach the main connector comprises: a central conductor along which the output signals from the sensing mechanism are transmitted; a cylindrical insulating body that covers a side circumferential surface of the central conductor and is electrically insulated; and an outer 
	With respect to claim 10, Pandorf, as modified by Volonterio, teaches a heater control circuit that controls a temperature of the heater, wherein the correction unit receives the set temperature from the heater control circuit.

Claim 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf, as modified by Volonterio, as applied above, and further in view of Cardinale. (US 8,504,313)
	With respect to claim 4, Pandorf, as modified by Volonterio, teaches all that is claimed, as in the above rejection, except wherein the pressure calculation circuit further comprises: a calibration data storage unit in which calibration data corresponding to the sensing mechanism is stored; wherein the pressure calculation unit calculates the pressure further based on the calibration data, and the calibration data storage unit is formed such that the calibration data can be updated via an external input.
	Cardinale teaches a vacuum monitor comprising: a sensing mechanism that is in contact with an atmosphere inside a measurement space, and outputs an output signal that corresponds to a pressure inside this measurement space including a pressure calculation circuit comprising: a calibration data storage unit (second memory device 670, col. 13, lines 18-20) in which calibration data corresponding to the sensing mechanism is stored; and a pressure calculation unit that calculates pressure values based on output signals from the sensing mechanism and on the calibration data, wherein the calibration data storage unit is formed such that the calibration data can be updated via an external input. (col. 18, lines 8-44)
.
	
Response to Arguments
Applicant’s arguments filed June 19, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853